DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Notice of Allowance based on application 16/914,522 filed June 29, 2020. 

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because none of the prior art either alone or in combination discloses an acoustic wave device comprising: a plurality of acoustic wave resonators; wherein the plurality of acoustic wave resonators include: a plurality of series arm resonators provided on a first path electrically connecting the first terminal and the second terminal; and a plurality of parallel arm resonators provided on a plurality of second paths electrically connecting each of a plurality of nodes on the first path and ground; an acoustic wave resonator electrically closest to the first terminal among the plurality of acoustic wave resonators is an antenna end resonator, and the antenna end resonator is a first acoustic wave resonator; at least one acoustic wave resonator other than the antenna end resonator among the plurality of acoustic wave resonators is a second acoustic wave resonator; each of the first acoustic wave resonator and the second acoustic wave resonator includes: a high acoustic velocity member which is located on a side opposite to the IDT electrode with the piezoelectric layer interposed between the high acoustic velocity layer and the IDT electrode and in which an acoustic velocity of a bulk wave propagating through is higher than an acoustic velocity of an acoustic wave propagating through the piezoelectric layer; the first acoustic wave resonator and the second acoustic wave resonator satisfy at least one of a first condition, a second condition, and a third condition; the first condition is a condition that the first acoustic wave resonator further includes a dielectric film provided between the piezoelectric layer and the IDT electrode, and the second acoustic wave resonator does not include the dielectric film or further includes a dielectric film that has a thickness smaller than a thickness of the dielectric film of the first acoustic wave resonator; the second condition is a condition that a mass per unit length in an electrode finger longitudinal direction of electrode fingers of the IDT electrode of the first acoustic wave resonator is smaller than a mass per unit length in the electrode finger longitudinal direction of electrode fingers of the IDT electrode of the second acoustic wave resonator; and the third condition is a condition that a cut-angle of the piezoelectric layer of the first acoustic wave resonator is larger than a cut-angle of the piezoelectric layer of the second acoustic wave resonator, in combination with the other limitations of claim 1. Claims 2-18 are also allowed based on their dependency from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsuoka (Pre-Grant Publication 2020/0366270)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818